DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In line 2, change “wherin” to –wherein--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11, 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 6-8 recites the limitation "wherein trigger criterion for the start of the  pressing process is the termination of micro impulses of the motion parameter.." in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.  The existence of micro impulses or the start of the micro impulse process has not previously been established in the claims.

Claim 11 recites the limitation "the muffle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 includes the step “after the termination of micro impulses of the motion parameter” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The existence of micro impulses or the start of the micro impulse process has not previously been established in the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Jussel et al (8,465,681) in view of Vidal (6,484,791).  The applied reference (Jussel et al) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  Jussel et al discloses an arrangement of a furnace (10) and of a ceramic material (28) and includes a furnace (10) having a pressing punch (26), a pressure, distance and/or speed sensor (SEE column 3, lines 58-62) and a process control device (SEE column 3, lines 58-62) which is capable of controlling a pressing process based on an output signal of the sensor wherein the sensor detects at least a pressure, position and/or motion parameter of the pressing punch such that the pressing punch (26) acts on the material and further discloses a trigger criterion for the process control device which is a change of at least a motion parameter of the pressing punch upon softening of the material which change is detected by the sensor (SEE column 3, lines 45-52).  Jussel et al does not particularly disclose that the ceramic material being affected by the pressing punch is a bulk material of glass particles.  Vidal however teaches a pressing furnace for dental restoration in which it is commonly Ex parte Masham, 2 USPQ2d 1647 (1987).  In re claims 3 and 25, Jussel et al as modified by Vidal would meet the applicants claimed invention since the bulk material of glass particles provided by the teaching of Vidal would form gradients in the press channel (SEE column 2, lines 12-31 of Vidal).  In re claim 4, Jussel et al as modified by Vidal would meet the applicants claimed invention since the gradients would correspond to a continuous change of a physical property of the bulk material of glass particles (SEE for example column 1, lines 50-54 which discusses the well-known softening of the bulk pieces which is being interpreted as a changing of the physical properties).  In re claim 5, Jussel et al as modified by Vidal would meet the applicants claimed invention since Vidal teaches the different properties of the glass ceramic materials in column 4, lines 3-11).  In re claim 9, Jussel et al as modified by Vidal would meet the applicants claimed invention since Jussel et al discloses that the trigger criterion for an end of the pressing process is a decrease of pressing speed to a value ranging from 0-5% of the maximum pressing speed of the pressing punch (SEE column 3, lines 8-21). Alternatively, the dependent claim language represents function language wherein a recitation of the 
    In re claim 18, Jussel et al discloses an arrangement of operating a furnace (10) based on a process control device (SEE column 3, lines 58-62), wherein detecting a pressure, distance and/or speed sensor (SEE column 3, lines 58-62) and controlling a pressing process based on an output signal of the sensor wherein the sensor detects at least a pressure, position and/or motion parameter of the pressing punch such that the pressing punch (26) acts on the material and further discloses a trigger criterion for the process control device which is a change of at least a motion parameter of the pressing punch upon softening of the material which change is detected by the sensor (SEE column 3, lines 45-52).  Jussel et al does not particularly disclose that the ceramic material being affected by the pressing punch is a bulk material of glass particles.  Vidal however teaches a pressing furnace for dental restoration in which it is commonly known in the art to use a bulk material of glass particles (22p) for injection molding of dental restoration parts.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have substituted the ceramic material (28) of Jussel et al with a bulk material of glass particles as was commonly known in the art and taught by Vidal and arrived at the applicants claimed invention for the purpose of improving the pressing operation since the pressing of the pellet/bulk material would cause less wear on the plunger than pressing the solid block of ceramic material disclosed by Jussel et al (SEE column 4, 

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (9,022,763) discloses a press furnace for a denture in which bulk material (14) is press molded and monitored by a combination of a control device (20) and speed sensor (SEE column 1, lines 48-59).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             July 23, 2021